IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


GLUE WILKINS,                                : No. 156 MM 2020
                                             :
                   Petitioner                :
                                             :
                                             :
             v.                              :
                                             :
                                             :
HON. FRANCIS T. CHARDO, III, DAUPHIN         :
COUNTY DISTRICT ATTORNEY,                    :
                                             :
                   Respondent                :


                                     ORDER



PER CURIAM

      AND NOW, this 3rd day of December, 2020, the Application for Leave to File

Original Process is GRANTED, and the “King’s Bench Matters” is DENIED.